IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41299
                         Summary Calendar



PHILLIP JOE BARNES,

                                         Plaintiff-Appellant,

versus

MIKE RATCLIFF, Victoria County Sheriff; RAYMUND RUIZ,
Captain; CHARLES HENIN; KELLY ALEXANDER; MARISA KING;
VICTORIA COUNTY SHERIFF'S DEPARTMENT; MIKE ANDES; FREDDIE
NEISSER; JOE GARCIA; JOHNNY VALDEZ; LUIS MARTINEZ; FRANK
CASILLAS; JEFF THOMPSON; FRANK ZDANSKY; GERALD LAGRANGE; DAN
SMITH,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. V-99-CV-42
                      --------------------
                        December 13, 2002

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Phillip Joe Barnes appeals the district court’s summary

judgment for the defendants in his civil rights suit filed

pursuant to 42 U.S.C. § 1983.   Barnes raises as his sole issue on

appeal that the district court erred when it granted summary

judgment for the defendants when his motion to compel discovery

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41299
                                -2-

was still pending.   The district court did not abuse its

discretion in denying Barnes’s request for additional discovery

given that Barnes failed to specify what additional information

he needed and that he was less than diligent in seeking

additional discovery.   Chevron U.S.A., Inc. v. Traillour Oil Co.,

987 F.2d 1138, 1155-56 (5th Cir. 1993).

     The judgment of the district court is AFFIRMED.   Barnes’s

motions for appointment of counsel and publication of our opinion

are DENIED.